                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                       CIVIL ACTION NO. 5:18-CV-075-RJC-DCK

 BENJAMIN REETZ,                                     )
                                                     )
                    Plaintiff,                       )
                                                     )
     v.                                              )      ORDER
                                                     )
 LOWE'S COMPANIES, INC.,                             )
 ADMINISTRATIVE COMMITTEE OF                         )
 LOWE'S COMPANIES, INC., JOHN AND                    )
 JANE DOES 1-20, and AON HEWITT                      )
 INVESTMENT CONSULTING, INC.,                        )
                                                     )
                    Defendants.                      )
                                                     )

          THIS MATTER IS BEFORE THE COURT on the “Consent Motion To Reschedule

Date Of Motions/Status Hearing” (Document No. 50) filed December 18, 2018. This motion has

been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate

review is appropriate. Having carefully considered the motion and the record, and noting consent

of the parties, the undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that the “Consent Motion To Reschedule Date Of

Motions/Status Hearing” (Document No. 50) is GRANTED.

          IT IS FURTHER ORDERED that the Motions/Status Hearing shall be set for Tuesday,

January 29, 2019 at 2:30 p.m., Charles R. Jonas Federal Building, Courtroom 2-2, 401 West Trade

Street, Charlotte, North Carolina 28202.


                                             Signed: December 18, 2018
